Citation Nr: 1021001	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-25 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for skin cancer of the 
right ear and left arm.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for scarring of the 
right side of the face.

6.  Entitlement to service connection for vision loss of the 
right eye.

7.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and depression.

8.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a left hand fracture, involving 
fingers 2, 3, 4, 5.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Reno, Nevada.  The 
case was subsequently transferred to the jurisdiction of the 
North Little Rock, Arkansas RO.

In April 2008 the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.  

The issues of entitlement to (1) service connection for to 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression, and (2) an initial rating in 
excess of 10 percent disabling for residuals of a left hand 
fracture, involving fingers 2, 3, 4, 5, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (RO) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The competent evidence is against a finding that: a 
hypertension disorder was present in service; any current 
hypertension disorder is related to service; and any 
hypertension disorder manifested itself to a compensable 
degree within a year following separation from active duty. 

2.  The competent evidence is against a finding that: 
residuals of a back injury were present in service; any 
current residuals of a back injury are related to service; 
and any arthritis of the lumbosacral spine manifested itself 
to a compensable degree within a year following separation 
from active duty. 

3.  The competent evidence is against a finding that: skin 
cancer of the right ear and left arm was present in service; 
any current skin cancer of the right ear and left arm is 
related to service; and any malignant tumor manifested itself 
to a compensable degree within a year following separation 
from active duty. 

4.  The competent evidence is against a finding that: a right 
hip disorder was present in service; any current right hip 
disorder is related to service; and any arthritis of the 
right hip manifested itself to a compensable degree within a 
year following separation from active duty. 

5.  The competent evidence is against a finding that: 
scarring of the right side of the face was present in 
service; any current scarring of the right side of the face 
is related to service; and any malignant tumor manifested 
itself to a compensable degree within a year following 
separation from active duty. 
  
6.  The competent evidence is against a finding that: a 
vision loss of the right eye was present in service; and any 
current vision loss of the right eye in addition to 
refractive error is related to service. 



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Residuals of a back injury were not incurred in or 
aggravated during military service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

3.  Skin cancer of the right ear and left arm was not 
incurred in or aggravated during military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).
 
4.  A right hip disorder was not incurred in or aggravated 
during military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

5.  Scarring of the right side of the face was not incurred 
in or aggravated during military service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).
 
6.  A vision loss of the right eye was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the AOJ, 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove the claim.  In any event, the 
Federal Circuit recently vacated the previous decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of letters 
sent in February 2002, July 2003, November 2003, October 
2004, February 2005, May 2006, May 2008, June 2008, and 
August 2008.  These documents in combination provided notice 
of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain. 
 

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the rating claim on appeal 
and decided below.  The RO has provided adequate notice of 
how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in a March 2010 
supplemental statement of the case.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  In any event, the 
claimant has never alleged how any content error prevented 
him from meaningfully participating in the adjudication of 
his claim.  As such, he has not established prejudicial error 
in the content of VCAA notice.  See Shinseki v. Sanders / 
Simmons, 129 S. Ct. 1696 (2009). 

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records and personnel records, and records of medical 
treatment received privately and from VA, and VA examination 
reports.  Findings from the examination reports are adequate 
for the purposes of deciding the claim on appeal.  See Stefl 
v. Nicholson, 21 Vet. App.120, 124 (2007).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence 
exists that has not been obtained and would be necessary for 
a fair adjudication of the claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2008 remand.  Specifically, the 
RO was instructed essentially to provide additional required 
notice, obtain pertinent medical record evidence outstanding, 
conduct cited verification actions for claimed stressors, and 
arrange for relevant examinations of the claimed 
disabilities.  The Board finds that the RO complied with 
these instructions by obtaining treatment records.  The Board 
further finds that the December 2009 VA examination reports 
substantially complies with the Board's April 2008 remand 
instructions with respect to the claims decided below.  
Stegall v. West, 11 Vet. App. 268 (1998). 
 
II.  Service Connection Claims

Relevant Law and Regulations

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of 
entitlement, direct and secondary, must be considered by the 
Board if raised by the evidence of record, applying all 
relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  However, claims which have no 
support in the record need not be considered by the Board, as 
the Board is not obligated to consider "all possible" 
substantive theories of recovery.  That is, where a fully 
developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, 
there is no reason for the Board to address or consider such 
a theory. Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a cardiovascular-renal disease including hypertension is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury that the Veteran is capable of perceiving.  However, 
if the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the Veteran possesses medical expertise and he does 
not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  
On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Factual Background and Analysis

Initially, with respect to all of the claimed disabilities on 
appeal and decided here, the service treatment records and 
service examination reports show no indication of any injury, 
disease, or residuals thereof, which are referable to the 
claimed disabilities.  Service treatment records show no 
indications of any hypertension , eye, low back, right hip, 
skin cancer, or facial scarring symptomatology; or injury 
from any motor vehicle accident as claimed by the Veteran.  

At the August 1966 examination prior to release from active 
duty, the Veteran's blood pressure readings were recorded as 
120 systolic and 64 diastolic.  His uncorrected vision was 
recorded as 20/20, with normal field of vision and normal 
color vision.  The only abnormality pertaining to body marks, 
scars, tattoos, were a mole on the right side of the face; a 
mole of the left ear; a three inch scar of the right lower 
abdomen; and a one inch scar of the left lower leg.  

The evaluation was normal on examination of the spine, other 
musculoskeletal system, lower extremities, and other parts 
and systems referable to the claimed disabilities.  The 
August 1966 examination report contains no abnormal clinical 
evaluations or diagnoses referable to the claimed 
hypertension, residuals of a back injury, skin cancer of the 
right ear and left arm, right hip disorder, scarring of the 
right side of the face, or vision loss of the right eye. 
 
The post-service VA and private medical records on file 
include treatment records that are dated from 1977 to 2004.  
These records show treatment for various complaints and 
conditions.  The medical evidence contained in these records 
that are material to the adjudication of the Veteran's claims 
are discussed below.

A.  Hypertension.

The Veteran claims that he has a disability of hypertension 
that is etiologically related to service.  In his December 
2001 application for benefits, the Veteran reported that his 
claimed hypertension began in 1996.  

Private treatment records show that when seen in April 1977 
the Veteran reported that he thought his blood pressure 
increases when he becomes "uptight" at work as a police 
dispatcher.  At the time of that visit his blood pressure was 
recorded as 150/90.  The provider recommended a no salt diet 
and to have his blood pressure checked at work.  No diagnosis 
is contained in that treatment record.

Private and VA treatment records thereafter beginning dated 
from 1998 through 2008 show that blood pressure readings 
during this period varied widely.  Treatment records 
beginning in 1998 show diagnoses including hypertension.  On 
inspection of the claims file, representative treatment 
records show that systolic pressure ranged from about 124 to 
197 (in May 1989 and December 1998, respectively); and that 
diastolic pressure ranged from about 70 to 110 (in August 
2002 and December 1998, respectively).  A recent VA treatment 
record dated in October 2008 shows that the Veteran's blood 
pressure was recorded as 128/80.  At that time the active 
problem list included hypertension-benign.

The report of a February 2005 VA examination for hypertension 
shows that the Veteran reported that his hypertension was 
diagnosed in 1999, and that he had a family history for 
hypertension.  He was then currently taking medication for 
his hypertension.  Blood pressure readings were recorded as 
142/67.  The examiner noted past readings of 140/79 and 
122/74 in October 2004 and of 140/72 in November 2004.  After 
examination the report contains a diagnosis of essential 
hypertension.

The report of a December 2009 VA examination indicates that 
the Veteran reported that his hypertension began in 1999, 
that he began taking medication that year, and that the 
disease had been stable since onset.  The Veteran was 
currently taking ACE inhibitor, beta blocker, and thiazide 
diuretics.  He was taking "Amlodipine 10 mg. HCTZ 
Metoprolol."  

The December 2009 VA examination report contains a medical 
history section showing that the Veteran had no history of 
hypertensive renal disease; and no hypertension related 
stroke/transient ischemic, nosebleed, or headache.  He had no 
history of myocardial infarction, rheumatic fever, 
hypertensive heart disease, heart rhythm disturbance, 
valvular heart disease, congestive heart failure, or other 
heart disease, angina, dizziness syncope, or fatigue.  The 
report noted a positive history of hypertension, and dyspnea.  
The report noted that continuous medication was required for 
control of hypertension, and that dyspnea onset with mild 
exertion.  The report noted there was no history of other 
hypertensive related disease. 
 
On examination, the examiner noted that a diagnosis of 
hypertension had been previously established.  The Veteran's 
blood pressure measurements were taken three times and 
recorded as 130/70 (130 systolic, 64 diastolic); 120/72; and 
140/85.  After examination the report contains a diagnosis of 
hypertension-benign.  The examiner opined that hypertensive 
heart disease was not present.  

The examiner further opined that the hypertension was less 
likely as not (less than 50/50 probability) caused by or a 
result of a service connection.  As rationale for the 
opinion, the examiner stated that he found no service 
connection in the record for hypertension.

Hypertension can be defined as high arterial blood pressure; 
various criteria for its threshold have been suggested, 
ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as 
high as 200 mm Hg systolic and 110 mm Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  
Hypertension may have no known cause (essential or idiopathic 
hypertension) or be associated with other primary diseases 
(secondary).  Id.  Essential hypertension is hypertension 
occurring without discoverable organic cause.  Id.  Essential 
hypertension is hypertension occurring without discoverable 
organic cause.  Id.

In summary, there are no indications of any problem with 
hypertension in service.  None of the service treatment 
records contain a diagnosis of hypertension.  Although after 
service the Veteran's blood pressure was recorded as 150/90 
in April 1977, thereafter the first evidence of any blood 
pressure problems was in 1998 when the Veteran received 
treatment for relevant symptoms and hypertension was first 
diagnosed.  However, there is a VA problem list dated in 
April 2003 that indicates hypertension was diagnosed in 1990.  
Either way, this period of time after service ended in August 
1966 without treatment weighs against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

None of the medical evidence suggests a link between any 
current hypertension, and any incident of service.  Further 
there are no opinions or other competent evidence to relate 
the claimed disorder to service.  The examiner at the 
February 2005 VA examination diagnosed essential 
hypertension, meaning that the Veteran's hypertension was 
occurring without discoverable organic cause.  See Dorland's 
Illustrated Medical Dictionary 909 (31st ed. 2007).

Moreover, most recently, at the December 2009 VA examination, 
based on the Veteran's report, the examiner noted that onset 
of the Veteran's hypertension was in 1999.  There are no 
diagnoses on file prior to 1998.  On evaluating all of the 
medical evidence on file, there is no medical evidence 
establishing a relationship between the claimed hypertension 
disorder and service, to include as due to any service-
connected disability.  Finally, there is no evidence of 
hypertension dated within one year of separation from active 
duty service, such that service connection is warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim that he has hypertension which is related to service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran believes that he has hypertension that is 
related to his military service and/or due to service-
connected disability, he is not shown to be other than a lay 
person.  As such, he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

B.  Residuals of a back injury.

VA and private treatment records on file show treatment for 
low back pain beginning in the 2000s.  A VA treatment note 
dated in October 2003 shows that the Veteran reported a 
history of lower back pain for the past 15 years.  At that 
time the Veteran reported he had had no surgery and it was 
not bothering him much or was resolved.  The treatment note 
indicated this was possibly a disc problem.

The report of a January 2004 VA examination shows that the 
Veteran reported complaints of low back pain.  He reported 
that he was diagnosed with degenerative joint disease of the 
lumbosacral spine.  After examination the report contains a 
diagnosis of degenerative joint disease, lumbosacral spine 
with involvement of the right sciatic nerve.

A January 2004 VA radiology report contains findings 
regarding the lumbar spine showing that there were multilevel 
degenerative disc changes with narrowing associated with 
osteophyte formation spanning from L2 to S1; no significant 
compromise of the bony spinal canal or of the foramen with 
prominent osteophyte formation makes neurologic impingement 
difficult to exclude; and Sacroiliac joints were 
symmetrically normal.  The assessment at that time was 
lumbosacral spine degenerative joint disease.

The report of a February 2005 VA examination for Aid and 
Attendance shows that the Veteran reported complaints of 
chronic low back pain.  Examination of the spine revealed 
that there were no limitations of the lumbar spine and his 
muscle strength appeared to be good minus.  The diagnosis was 
chronic low back pain.

The report of a February 2005 VA examination of the spine 
shows that the claims files were not available for review by 
the examiner.  The report shows that the Veteran reported 
being injured in a motor vehicle accident in service about 30 
years before.  He reported that he was in a coma for twelve 
hours and then released, and was back to full duties within 
two weeks.  He reported current complaints of pain with 
radiation into the right hip.  X-rays revealed degenerative 
joint disease involving L4-L5 and L5-S1, bilaterally.  

After examination the report contains a diagnosis of multi-
level degenerative joint disease.  The examiner opined that, 
if the Veteran's reported in-service injury was accurate, 
then it was at least as likely as not that the Veteran's 
current spinal condition was related to that injury in 
service.

The report of a December 2009 VA examination shows that the 
Veteran reported having residuals of lower back strain since 
1965 following a motor vehicle accident.  The Veteran 
reported complaints of paresthesias, lower extremity 
weakness, fatigue, decreased motion, stiffness, spasms, and 
pain.  He reported that the pain was across the lower back 
into the right hip.  The pain was sharp or heavy aching, of 
moderate severity; with flare-ups.  

After examination, the report contains an opinion that the 
examiner could not resolve without resort to mere 
speculation, the issue of whether the Veteran's degenerative 
disk disease of the lumbosacral spine was as likely as not 
related to service.  In this regard, the examiner noted that 
there was no service connection found in the record for lower 
back disorder; there was nothing in the record regarding the 
Veteran's report of a motor vehicle accident, and no record 
of care for a low back injury.

In summary, there are no indications of any problem with the 
lower back in service.  There are no documents showing a 
vehicular accident concurrent with the Veteran's service.  
None of the service treatment records contain any indication 
of a motor vehicle accident or of any injuries or residual 
condition referable to the claimed spine disability.  The 
first evidence of any low back condition is not shown until 
the 2000s, when the Veteran was treated and diagnosed with 
degenerative joint disease of the lumbosacral spine.  This 
period of time after service ended in August 1966 without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

None of the medical evidence suggests a link between any 
current low back disorder, and any incident of service.  
Notably, the February 2005 VA examiner provided a conditional 
opinion that, if the Veteran's reported in-service injury was 
accurate, then it was at least as likely as not that the 
Veteran's current spinal condition was related to that injury 
in service.  However, the evidence of record does not reflect 
that the conditional premise is valid; there is no evidence 
showing any accident or treatment such as that on which the 
Veteran based his claim. 

Further there are no opinions or other competent evidence to 
relate the claimed disorder to service.  The examiner at the 
December 2009 VA examination essentially opined that there 
was no service connection found; that there was nothing in 
the record regarding the Veteran's report of a motor vehicle 
accident, and there was no record of care for a low back 
injury in service.

On evaluating all of the medical evidence on file, there is 
no medical evidence establishing a relationship between the 
claimed low back disorder and service.  Finally, there is no 
evidence of arthritis to a compensable level dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim that he has residuals of a back injury which is related 
to service.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of- the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the Veteran believes that he has residuals of a back 
injury that are related to his military service, he is not 
shown to be other than a lay person.  As such, he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

C.  Skin cancer of the right ear and left arm; Scarring of 
the Right Side of the Face.
 
The Veteran claims entitlement to service connection for skin 
disorders claimed separately as (1) skin cancer of the right 
ear and left arm, and (2) scarring of the right side of the 
face.  As noted above, in service there was no indication in 
any treatment record of any problems referable to the claimed 
skin cancer of the right ear and left arm, or to scarring of 
the right side of the face.   

At the August 1966 examination prior to release from active 
duty, the only abnormalities found pertaining to the skin for 
a body part claimed, were a mole on the right side of the 
face; a mole of the left ear.  These have not been linked by 
medical evidence to any current skin disorder.  There was no 
finding of any abnormality referable to scarring of the right 
side of the face, or of a cancerous condition of the skin of 
the right ear or left arm.

A May 1989 VA surgical clinic note shows that the Veteran was 
seen for treatment of a pigmented lesion of the lower right 
back, which he reported he had had for many years.  Beginning 
in 2002, VA treatment records show treatment for basal cell 
carcinoma at various parts of the Veteran's body.  

A November 2002 VA surgical pathology report contains 
microscopic diagnoses of: left upper arm excision of skin 
showing basal cell carcinoma; and skin of right jaw area, 
excision: actinic keratosis with focal microinvasive, well 
differentiated squamous carcinoma.  A January 2003 VA 
treatment record contains a primary diagnosis of right facial 
and left shoulder skin cancer.  In February 2003, the Veteran 
was seen for complaints of a new lesion on the right medial 
malar of his face; and also complaints of some pain on the 
area of the left arm.

The report of a January 2004 VA examination shows that the 
Veteran reported that he had had eight basal cell cancers 
removed mostly from his face.  Examination showed multiple 
little tiny scars of the face mostly on the right side and 
right ear.  The report contains a diagnosis of several basal 
cell carcinomas removed from the face.

The report of a February 2005 VA examination for aid and 
attendance shows that the Veteran reported having basal cell 
carcinoma, status post numerous resections on his sun-exposed 
areas, which is also reflected in the diagnosis.  

The report of a December 2009 VA examination for scars and 
for skin disease shows that the Veteran reported that the 
etiology of his scar was injury or infection during service 
in 1962, which resulted in later surgery that resulted in 
scarring of the face.  The examination report contains 
diagnoses of a right ear scar; residual scar of the right 
cheek; scar of the right eye lid; residual scar of the left 
forearm; scar residual of the left hand injury.  

The report contains a history of onset of skin cancer in 1999 
when basal cell carcinoma started.  The examiner noted that 
the last removal of basal cell carcinoma was two years ago.  
The recent removal of multiple actinic keratosis spots were 
accomplished by freezing them off.  The report contains a 
diagnosis of history of basal cell skin cancer, actinic 
keratosis.  The examiner opined that the scarring including 
facial scarring, was less likely as not (less than 50/50 
probability) caused by or a result of service.  As rationale 
for the opinion, the examiner stated that he found no service 
connection in the record for skin cancer, or scars related to 
skin cancer; and that there was no mention of laceration 
repairs in service.

In summary, there are no indications of any skin problem in 
service referable to the claimed (1) skin cancer of the right 
ear and left arm, and (2) scarring of the right side of the 
face.  Although the August 1966 examination report noted 
a mole on the right side of the face and left ear, neither 
has been linked by medical evidence to any current skin 
disorder as claimed.  

The first evidence of any skin-related condition is not shown 
until 1989, and diagnoses of basal cell carcinoma involving 
the relevant parts are not shown until 2002.  This period of 
time after service ended in August 1966 without treatment 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).
 
None of the medical evidence suggests a link between any 
incident of service and any current skin condition claimed as 
skin cancer of the right ear and left arm, and scarring of 
the right side of the face.  Notably, the only opinion on 
these matters, contained in the December 2009 VA examination 
report, is against the Veteran's claims; opining that the 
claimed skin conditions were less than likely as not (less 
than 50/50 probability) caused by or the result of service.  

On evaluating all of the medical evidence on file, there is 
no medical evidence establishing a relationship between the 
two claimed skin disorders and service.  Finally, there is no 
evidence of skin cancer to a compensable level dated within 
one year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claims that he has (1) skin cancer of the right ear and left 
arm, and (2) scarring of the right side of the face, which 
are related to service.  As the preponderance of the evidence 
is against the claims for service connection, the benefit-of- 
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran believes that he has such disorders that 
are related to his military service, he is not shown to be 
other than a lay person.  As such, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



D.  Right Hip Disorder.

VA treatment records dated in August 2000, December 2001, 
January and April 2002 and April 2003 contain lists of known 
medical conditions/problems, or past history, or "secondary 
diagnosis", which contain conditions including low back 
pain, skin cancer, and hypertension.  Those lists do not 
contain any condition referable to the right hip. 

The report of a February 2005 VA examination for aid and 
attendance shows no complaints regarding the Veteran's right 
hip.  On general examination the Veteran's gait was normal; 
and he had a full range of motion of the right lower 
extremity with good muscle strength.  No referable findings 
or diagnosis is contained in the report.

The report of a February 2005 VA examination for joints shows 
that the claims files were not available for review by the 
examiner.  The report shows that the Veteran reported being 
injured in a motor vehicle accident in service in 1965 while 
in Honolulu.  He reported that he was in a coma for twelve 
hours and then released, and was back to full duties within 
two weeks.  The Veteran denied having any injury after 
service pertaining to his hips.  The Veteran reported 
complaints of right hip pain with a severity of a 7/10 daily, 
which can approach a 9/10, occurring nightly for several 
hours.  He reported having weakness, stiffness, and 
occasional giving away.  He denied having any additional 
injuries or surgeries.  He denied having any hospitalization 
in the past year.  The major functional impairment was pain.

After examination the report contains a diagnosis of right 
hip degenerative joint disease.  The examiner opined that the 
current hip complaints were as least likely as not to be 
related to the injury he received in service.

During a December 2009 VA examination of the Veteran's right 
hip shows that he reported onset of symptoms in 1965 due to a 
motor vehicle accident.  He reported that the motor vehicle 
accident resulted in right hip contusion and pain, which 
since onset was becoming progressively worse.  He reported 
that there had been a history of trauma to the joints, and no 
history of hospitalization or surgery.  He reported current 
complaints of stiffness, weakness, effect on the motion of 
the joint, and severe weekly flare-ups precipitated by 
walking and lasting hours.

On examination, X-ray examination revealed findings and 
impression of stable mild to moderate degenerative changes.  
After examination the report contains a diagnosis of right 
hip degenerative joint disease.  The examiner opined that the 
right hip disorder was less likely as not (less than 50/50 
probability) caused by or a result of a service connection.  
As rationale for the opinion, the examiner stated that he 
found no service connection in the record for right hip 
disorder.

In summary, there are no indications of any problem with the 
right hip in service. There are no documents showing a 
vehicular accident concurrent with the Veteran's service.  
None of the service treatment records contain any indication 
of a motor vehicle accident or of any injuries or residual 
condition referable to the claimed right hip disability.  The 
first evidence of any right hip condition is not shown until 
the 2000s, when the Veteran was diagnosed with right hip 
degenerative joint disease.  This period of time after 
service ended in August 1966 without treatment weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).
 
None of the medical evidence suggests a link between any 
current right hip degenerative joint disease, and any 
incident of service.  Notably, the February 2005 VA examiner 
provided an opinion that the current hip complaints were as 
least likely as not to be related to the injury the Veteran 
received in service.  However, the evidence of record does 
not reflect that there was an inservice motor vehicle 
accident or that there was any right hip treatment in service 
such as that on which the Veteran based his claim.  

Thus, that examiner's opinion amounts to no more than a 
recitation of the Veteran's statements with respect to in-
service findings or events, together with information as to 
his current status, without any reasoned, independent opinion 
as to nexus.  See, e.g., Howell v. Nicholson, 19 Vet. App. 
535 (2006) (a report from a physician that merely records a 
lay person's statements, unenhanced by any additional medical 
comment, does not constitute competent medical evidence).  As 
such, it is likewise of no real value in making a 
determination with respect to the relationship between the 
Veteran's disability and service.

Therefore, there are no opinions or other competent evidence 
to relate the claimed right hip disorder to service.  The 
examiner at the December 2009 VA examination opined that the 
right hip disorder was less likely as not (less than 50/50 
probability) caused by or a result of a service connection, 
noting he found no service connection in the record for right 
hip disorder.

On evaluating all of the medical evidence on file, there is 
no medical evidence establishing a relationship between the 
claimed right hip disorder and service.  Finally, there is no 
evidence of arthritis to a compensable level dated within one 
year of separation from active duty service, such that 
service connection is warranted on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim that he has a right hip disorder which is related to 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of- the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran believes that he has a right hip disorder 
that is related to his military service, he is not shown to 
be other than a lay person.  As such, he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

E.  Vision Loss of the Right Eye.

Private treatment records include a December 1974 report 
showing that the Veteran reported that his distance and near 
vision were OK, but it was hard to see easily at intermediate 
distances.  The report contains findings that the Veteran's 
visual acuity was 20/15 bilaterally.  No abnormalities were 
recorded and the treatment provider found that no 
prescription was needed.

The report of a January 2004 VA general examination shows 
that the Veteran had 20/40 vision with glasses.  After 
examination the report contains a diagnosis of one floater in 
the right eye.

A February 2005 VA examination for aid and attendance shows 
that the Veteran reported a history of cataract disorder.  
His uncorrected visual acuity was recorded as 1/100.  The 
report contains a diagnosis of cataract disorder.  

The report of a January 2010 VA examination shows that the 
Veteran reported complaints of vision loss since 1965.  The 
Veteran reported that he was in a car accident in 1965, 
suffering several lacerations over the face with stitches 
needed around the left eye.  He reported that his left eye 
vision had been worse since the accident, and that he had a 
floater in the left eye since then.  The examiner noted that 
review of VA medical notes showed no diagnosis or evidence of 
treatment for any eye condition; and that service treatment 
records were absent for any such treatment for an eye injury 
from the claimed motor vehicle accident in 1965.  The 
examiner noted that the Veteran had 20/20 visual acuity in 
both eyes and normal field of vision at the service discharge 
examination; and that at an April 2003 private eye 
examination the Veteran had normal findings except for a 
finding of a vitreous floater in the left eye.

After examination, the report contains diagnoses of (1) 
Anisocoria (left more than right); (2) posterior vitreous 
detachment in the left eye; (3) mild age-related nuclear 
sclerosis cataracts of both eyes; and (4) 
hyperopia/presbyopia.

The examiner opined that the diagnosed eye conditions were 
less likely as not to have began in service.  The examiner 
based this opinion on his review of the claims files showing 
the following.  There was no medical evidence of an eye 
injury or eye treatment in service.  The first finding of an 
eye abnormality was in an April 2003 examination, which noted 
a vitreous floater in the left eye, thought to be age related 
as was the evidence of mild age-related cataracts.  The first 
evidence of the pupil anisocoria was at the present 
examination.  There was no evidence of actual vision loss in 
either eye as the vision was correctable to 20/20 in both 
eyes.  Based on the foregoing, the examiner opined that it 
was less likely as not that the current ocular diagnoses were 
caused by or a result of the Veteran's service.

Notably, refractive error of the eye is not a disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In summary, there are no indications of any eye problem in 
service.  There are no documents showing a vehicular accident 
concurrent with the Veteran's service.  None of the service 
treatment records contain any indication of a motor vehicle 
accident or of any injuries or residual condition referable 
to the claimed eye disability.  The first evidence of any eye 
condition other than refractive error is not shown until the 
2000s, when the Veteran was diagnosed with floaters, and as 
diagnosed during the most recent VA examination.  This period 
of time after service ended in August 1966 without treatment 
weighs against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Therefore, as there is no evidence of an acquired eye 
disability during service or until many years after discharge 
from service, and no competent medical opinion that an eye 
disability is related to service, entitlement to service 
connection is not warranted.  The Board notes that the 
Veteran's own belief that an eye disability is the result of 
active service is insufficient to establish entitlement to 
service connection.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hypertension is denied.

Service connection for residuals of a back injury is denied.

Service connection for skin cancer of the right ear and left 
arm is denied.

Service connection for a right hip disorder is denied.

Service connection for scarring of the right side of the face 
is denied.

Service connection for vision loss of the right eye is 
denied.
 

REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression.

In April 2008 the Board remanded the case to the RO and in 
part ordered an examination of the Veteran with respect to 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD and depression.  As part of that 
order, the Board specifically requested that the examiner 
should offer an opinion as to the probability that any 
diagnosed acquired psychiatric disorder was etiologically 
related to service.  

The RO arranged for the Veteran to undergo examination in 
December 2009.  Review of the report of that examination 
shows that while the examiner reported that the Veteran did 
not suffer from PTSD, he did not provide an opinion as to the 
probability of any nexus between any acquired psychiatric 
disorder and service.  Therefore, the Board must remand the 
case via AMC to the RO for compliance with the Board's April 
2008 Remand instructions to obtain an opinion as to the 
etiology of the claimed disability and probability of nexus 
with service as ordered below.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Following a December 2009 VA examination that included 
evidence pertaining to the Veteran's service-connected 
residuals of a left hand fracture, involving fingers 2, 3, 4, 
5, the RO did not issue a statement of the case on the matter 
of the claim for an initial disability rating in excess of 10 
percent for that left hand disability.  Also, the Veteran has 
not waived RO jurisdiction on this matter.   See 38 C.F.R. § 
20.1304(c). As this evidence pertains to the issue on appeal 
the RO must issue a supplemental statement of the case 
pursuant to 38 C.F.R. § 19.31 on remand.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims files to the examiner 
who conducted the December 2009 VA 
examination for psychiatric disorder, who 
should provide an opinion as outlined 
below, as an addendum to the December 2009 
VA examination report.  If that examiner 
is not available, arrange for a new 
examination of the Veteran as instructed 
further below.

If the December 2009 VA examiner for 
psychiatric disorder is available, then 
the claims files and this REMAND decision 
should be referred to him for review of 
the record and to provide an addendum with 
an opinion addressing the nature and 
etiology of any chronic acquired 
psychiatric disorder diagnosed, pursuant 
to the questions noted below.  The 
previous examiner should examination the 
Veteran only if the examiner deems 
additional examination necessary.  

If the December 2009 VA examiner is 
unavailable, then the Veteran should be 
examined by an appropriate psychiatric 
specialist to determine the nature and 
etiology of any acquired psychiatric 
disorder diagnosed.  On that basis, the 
examination should include performing all 
studies deemed appropriate in the medical 
opinion of the examiner, and any resulting 
findings should be set forth in detail.  
The claims file should be made available 
to the examiner, who should review the 
entire claims folder in conjunction with 
any examination.  This fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed should 
be included in the examination report.  

If the examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to respond.  
The examiner should elicit from the 
Veteran: a narrative of his history of 
relevant symptoms during and since 
service.  

After review of the claims files' medical 
evidence of treatment for psychiatric 
symptomatology, and performing any 
examination/studies deemed necessary, then 
for any psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
psychiatric disability:

(i) in the case of an acquired psychiatric 
disability-began or was permanently 
worsened during active service, and/or was 
the result of an inservice injury or 
disease, or was caused by or aggravated by 
a service-connected disability; or

 (ii) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or otherwise 
is shown to be etiologically related to 
service.

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service.

2.  After the requested 
opinion/examination has been completed, 
the examination report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

3.  Thereafter, if the Veteran's claim for 
service connection for an acquired 
psychiatric disorder is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case on that 
claim.  

Also, issue a supplemental statement of 
the case to the Veteran and his 
representative regarding the claim for an 
initial disability rating in excess of 10 
percent for residuals of a left hand 
fracture, involving fingers 2, 3, 4, 5.  
The supplemental statement of the case 
must consider all evidence added to the 
file since the June 2005 statement of the 
case.  

Allow an appropriate period of time for 
the Veteran and his representative to 
respond regarding both claims.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


